DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Claim Objections
Claim 4 is objected to because of the following informalities:  
in claim 4, line 1, the term "at" does not appear to be needed.
Appropriate correction is required.
References
US4719605	Eder et al.			Jan. 12, 1988
US4314098	Maerfeld			Feb. 2, 1982
US3243768	ROSHON, JR., ET AL.	March 29, 1966
US4031502	Lefaudeux et al.		June 21, 1977
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 
Claims 1, 5, 6, 9, 12, 13, and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over US4719605 in combination with US4314098. 
With regards to claims 1, 9, and 16 the US4719605 reference discloses the utilization of at least one transducer element (16), the at least one transducer element having at least one emitting face; a sonar signal processor(25) in electronic communication with the at least one transducer element (16), the sonar signal processor operative to associate signals with the at least one transducer element to cause at least one acoustic beam to be emitted (Fig. 2) from the at least one emitting face in a first beam direction (17); and a beam reflector (20) mounted in a fixed position relative to the at least one transducer element (16), wherein the beam reflector comprises at least one beam reflecting surface positioned along the first beam direction such that, when the at least one acoustic beam is emitted (Fig. 2), the at least one acoustic beam impinges upon the at least one beam reflecting surface (20) and is reflected in a second beam direction (17’)  different than the first beam direction.  The difference between the US4719605 reference and claim 1 is that the claim recites the at least one transducer element is mountable to the water craft.  The US4314098 reference teaches that it was well known in the art to mount at least one transducer element to the water craft (see column 1, lines 11-13).  It would have been obvious to modify the US4719605 reference to mount at least one transducer element to the water craft as motivated by the US4314098 reference to enable the US4719605 system to assist a submarine to patrol a body of water.

With regards to claim 17, the US4719605 reference discloses receiving returns at the at least one beam reflecting surface and reflecting the returns in a direction opposite the first beam direction such that the reflected sonar returns are received at the at least one transducer element (Fig. 2). 
With regards to claims 5 and 14, the US4314098 reference appears capable of being mounted to a submarine such that the first beam direction is alongship such that the second beam direction is vertically downward to measure the distance to the water floor. 
With regards to claim 6, the US4314098 reference appears capable of being mounted to a submarine such that the second beam direction is vertically downward to measure the distance to the water floor. 
With regards to claim 13, the US4314098 reference teaches the distance from the at least one emitting face of the at least one transducer element and the reflector is less than 6 in (column 2, lines 51-53 and column 2, lines 67-68).
With regards to claim 15, the US4314098 reference teaches the at least one beam reflecting surface is formed of a foam material (column 4, lines 20-23).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 2-4, 7, 8, 10, 11, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US4719605 in combination with US4314098 as applied to claims 1, 5, 6, 9, 12, 13, and 15-17 above, and further in combination with US3243768.  

With regards to claim 3, the US3243768 reference discloses the utilization of a first beam reflecting surface (401) positioned along the first beam direction and a second beam reflecting surface (402) positioned along the third beam direction (see Fig. 4). 
With regards to claim 4, the US3243768 reference discloses the second acoustic beam is emitted, the second acoustic beam impinges upon the second beam reflecting surface  (402) and is reflected in a fourth beam direction different than the third beam direction (Fig. 4). 
With regards to claim 7, the US3243768 reference discloses the at least one beam reflecting surface can be curved (301 or 302).
 With regards to claim 8, the US3243768 reference discloses the at least one transducer element (404) is part of a transducer array (Fig. 4).
With regards to claim 10, the US3243768 reference discloses the angle is about 45 degrees (Fig. 4). 
With regards to claim 11, the US3243768 reference discloses the at least one transducer element is piezoelectric (see column 2, line 11).
.
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over US4719605 in combination with US4314098 as applied to claims 1, 5, 6, 9, 12, 13, and 15-17 above, and further in combination with US4031502 .
Claim 18 additionally recites the utilization of encapsulating the at least one transducer element and the at least one beam reflecting surface in a potting compound.  The US4031502 reference teaches that it was well known in the art to encapsulate the at least one transducer element and the at least one beam reflecting surface in a potting compound (column 4, line 64 - column 5, line 2).  It would have been obvious to modify the previous combination of references to encapsulate the at least one transducer element and the at least one beam reflecting surface in a potting compound as motivated by the US4031502 reference to enable the system to be water tight.
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645